COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00276-CV


MATTHEW K. MCCONAHAY AND                                         APPELLANTS
CHRISTINE E. MCCONAHAY

                                       V.

TODD PHILLIPS, INDIVIDUALLY,                                       APPELLEES
NORTHSTAR CROSSING, LTD.,
ARTISAN INVESTMENT GROUP,
LLC, AND LANDVISION
COMPANIES, LLC


                                   ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered “Appellants' Matthew K. McConahay And Christine E.

McConahay's Motion To Dismiss Appeal.” It is the court=s opinion that the motion




      1
      See Tex. R. App. P. 47.4.
should be granted; therefore, we dismiss the appeal.    See Tex. R. App. P.

42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 24, 2010




                                      2